Citation Nr: 1040718	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  09-09 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability as secondary to the service-connected right knee 
instability.

2.  Entitlement to a restoration of a 10 percent evaluation for 
right knee instability, currently evaluated as zero percent 
disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from August 1973 to August 
1976; he also had service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in August 2008 and November 
2008 issued by the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.  
In the August 2008 rating decision the ROIC denied service 
connection for torn right shoulder rotator cuff.  In the November 
2008 rating decision the ROIC implemented the proposed reduction 
for right knee instability from a 10 percent disability 
evaluation to a zero percent (non-compensable) evaluation, 
effective February 1, 2009.  The Veteran perfected appeals as to 
these matters.  In July 2010, the Veteran testified before the 
undersigned Veterans Law Judge sitting at the ROIC.  A copy of 
the hearing transcript is associated with the claims folder and 
has been reviewed.


FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that a 
right shoulder disability is proximately due to the service- 
connected disability of right knee instability.

2.  Service connection for right knee instability was granted in 
a November 2004 rating decision, with an assigned 10 percent 
evaluation effective July 26, 2004.

3.  A November 2008 rating decision reduced the evaluation 
assigned for right knee instability from 10 percent to zero 
percent disabling, effective February 1, 2009

4.  The evidence of record at the time of the November 2008 
rating decision reducing the evaluation for right knee 
instability to 10 percent failed to demonstrate material 
improvement in the disability.


CONCLUSIONS OF LAW

1.  A right shoulder disability is not proximately due to or the 
result of the service-connected disability of right knee 
instability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2010).

2.  The criteria for restoration of a 10 percent disability 
evaluation for service-connected right knee instability have been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 
3.344(c), 4.71a, Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2010).

Upon the receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  

To the extent possible the notice required by 38 U.S.C.A. § 
5103(a) must be provided to a claimant before an initial decision 
on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 , 119-20 (2004).  However, VA's notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

A June 2008 pre-rating notice letter informed the Veteran of the 
types of evidence needed to substantiate his service connection 
claim and the division of responsibility between the Veteran and 
VA for obtaining the required evidence.  The letter informed the 
Veteran of how the disability ratings and effective dates are 
assigned, as required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and medical reports, 
other pertinent treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the record reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter decided on appeal.  Pertinent medical evidence 
associated with the claims folder consists of the Veteran's 
service treatment records, VA and private treatment records.  
Records were requested from the Social Security Administration 
(SSA) and the response from SSA was that the Veteran had not 
filed for SSA disability benefits.  The Veteran was also 
medically examined by VA in July 2008 and December 2009.  The 
Board finds these examination reports, along with VA medical 
records, are adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The Veteran also had a Board 
hearing where he proffered testimony in support of his claims.  

As this case also involves a rating reduction, there are specific 
notice requirements, found in 38 C.F.R. § 3.105(e)-(i), which are 
applicable to reductions in ratings.  38 C.F.R. § 3.105(e) sets 
forth procedural requirements for reductions in disability 
compensation ratings.  When a reduction is anticipated, the 
beneficiary must be notified of the proposed reduction, with 
notice of the reasons for the proposed reduction.  Further, the 
beneficiary must be allowed a period of at least 60 days to 
submit additional evidence to show that the rating should not be 
reduced.  After the allotted period, if no additional evidence 
has been submitted, final rating action will be taken and the 
rating will be reduced or discontinued effective the last day of 
the month in which a 60-day period from the date of notice to the 
beneficiary of the final rating expires.  38 C.F.R. § 3.105(e).

When the procedures of 38 C.F.R. § 3.105(e) are applicable, VA 
must comply with those provisions rather than the notice and duty 
provisions in the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010).  See, e.g., Kitchens v. 
Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 
513 (1993); Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) 
(defining evidence which may be used in such determinations); see 
also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc) (standards for 
review of evidence).  Given the favorable disposition of the 
reduction issue decided here, any possible deficiencies in the 
duty to notify and to assist with respect to the current 
appellate review of such claim constitutes harmless error and 
will not prejudice the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993). 

In addition, in Bryant v. Shinseki, 23 Vet App 488 (2010), the 
United States Court of Appeals for Veterans Claims (Court) 
recently held that the Veterans Law Judge who chairs a Board 
hearing fulfill two duties to comply with 38 C.F.R. 
§ 3.103(c)(2).  These duties consist of (1) fully explaining the 
issues and (2) suggesting the submission of evidence that may 
have been overlooked.  Here, during the hearing, the Veterans Law 
Judge sought to identify any pertinent evidence not currently 
associated with the claims folder that might have been 
overlooked, or was outstanding that might substantiate the 
claims.  It was suggested that any evidence regarding the right 
shoulder and any evidence tending to show disability due to the 
right knee would be helpful in substantiating the claim.  
Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2); and no 
prejudice has been identified in the conduct of the Board 
hearing.  

As a result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating the Veteran's claims.  Accordingly, VA's duties to 
notify and assist a claimant have been considered and satisfied.

II.  Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Establishing 
service connection generally requires medical or, in certain 
circumstances, lay evidence of (1) a current disability; (2) an 
in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in- service disease or injury and 
the present disability.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).  A service connection claim must be accompanied 
by evidence which establishes that the claimant currently has the 
claimed disability.

Service connection is also provided for a disability, which is 
proximately due to, or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310.  The Court has held that service 
connection can be granted under 38 C.F.R. § 3.310, for a 
disability that is aggravated by a service- connected disability 
and that compensation can be paid for any additional impairment 
resulting from the service- connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to 
explicitly incorporate the holding in Allen.  38 C.F.R. 3.310 
(2010).  The amended 38 C.F.R. § 3.310, limits service connection 
on the basis of aggravation to those situations in which medical 
evidence created prior to the alleged aggravation establishes a 
baseline for the disability prior to aggravation.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that in 2007 his knees and back gave-out and 
he fell on his right shoulder.  He attempted to get up and ended 
up under a sink and hit his shoulder under the sink.  He stated 
that he did not seek treatment right away.  Tr., p.7.  Later in 
September 2008 he had a right rotator cuff repair, biceps 
tenodesis procedure at VA Medical Center (MC).  He contends that 
service connection is warranted for a torn right shoulder rotator 
cuff as secondary to his service-connected right knee instability 
disability.

Inasmuch as service treatment records and medical reports are 
silent for any history, complaints, treatment, or diagnosis of a 
right shoulder disorder in-service, the Veteran does not assert, 
nor does the evidence show, that a right shoulder disorder had 
its onset during or is otherwise related to active military 
service.  Service connection on a direct basis for a right 
shoulder disorder is not for application.  Rather, the Veteran 
claims that his right shoulder disability is proximately due to 
the service-connected right knee instability disability and 
thereby warrants service connection.

At his Board hearing the Veteran testified that it was around 
October 2007 that he fell when his knee gave out and injured his 
shoulder which was operated on at VAMC.  Tr., pp. 5-6.  The 
evidence shows that in November 2007 the Veteran was seen at a VA 
outpatient clinic for follow-up for right shoulder lipoma.  At 
that time he reported a three to four-year history of a slow 
growing right shoulder soft tissue mass, which started to become 
painful with arm movement.  He disclosed that it initially 
started when he "popped out his shoulder[.]"  On physical 
examination there was soft but firm tissue mass at the shoulder 
joint, somewhat mobile and painful with raising the arm forward 
and backward as well as laterally.  The impression was soft 
tissue mass right shoulder with possible involvement of the joint 
capsule.  

In a January 2008 VA medical report MRI [magnetic resonance 
imaging] results show partial tears involving the supraspinatus 
and infraspinatus tendons, significant degenerative change from 
the acromioclavicular (AC) joint, suggestion of external 
impingement; cannot exclude labral tear, findings suggestive of a 
lipoma and possibility of the biceps tendon tenosynovitis and 
tendinosis with possibly superimposed mild partial tear.  In a 
February 2008 VAMC orthopedic surgery outpatient report it was 
noted that the Veteran complained of right shoulder pain, which 
he had been experiencing for one year.  It was noted that he also 
has longstanding benign lipoma over the superior portion of the 
shoulder, which is stable, and he was seen by general surgery for 
a possible removal.  It was also noted that there were no 
previous injuries, or precipitating trauma, and no previous 
surgeries to the right shoulder.

The evidence includes an April 2008 medical statement from the 
Veteran's private physician, Dr. LSK, who states that the Veteran 
fell approximately five to six months ago and at that time his 
knees and back gave out causing him to land on his right 
shoulder.  He was treated by VA where x-rays and an MRI were 
performed and the MRI was compatible with a tear of the right 
rotator cuff.

The report of a July 2008 VA examination records the history of a 
right shoulder injury as reported by the Veteran.  The Veteran 
stated that he developed a right shoulder condition as a result 
of a fall injury in December 2007.  He stated that the fall 
injury had resulted in him falling onto his back.  Following 
examination of the right shoulder the examiner rendered a 
diagnosis of right shoulder strain with a history of rotator cuff 
tear moderately active at the time of the examination with range 
of motion abnormality.  It was also the opinion of the examiner 
that the Veteran's current right shoulder condition is not caused 
by or a result of his service-connected right knee and lumbar 
conditions.  The examiner noted that his medical opinion is based 
upon the history and physical examination of the Veteran and the 
review of the claims folder and historically the Veteran had 
stated that he had struck his back during the fall injury.  The 
examiner noted that the Veteran did not historically fall on his 
right shoulder; he had fallen on his back.  

In a September 2008 VA surgical post-operative report it was 
indicated that the Veteran was status post right rotator cuff 
repair, biceps tenodesis in good condition.  During a visit with 
his VA primary care physician in November 2008 the Veteran 
reported that he had surgery on his rotator cuff after a fall and 
had been out of work for quite awhile.  At a VA orthopedic 
follow-up visit for his shoulder in August 2009, the Veteran 
reported that he had attended physical therapy and had learned a 
home exercise program.  At that visit he had no complaints of 
shoulder pain.  Following physical examination of the right 
shoulder the impression/diagnosis was status post "SARS" with 
biceps tenodesis.  A September 2009 rehabilitation and physical 
therapy progress note revealed the Veteran's subjective 
complaints of right shoulder pain.  The assessment was treatment 
without difficulty or exacerbating symptoms; therapy and exercise 
performed with good quality.  

Considering the evidence presented in this case, the Board finds 
that service connection for a right shoulder disability as 
secondary to the service-connected right knee instability is not 
warranted.  VA examiner in July 2008 after reviewing the claims 
folder, obtaining a history from the Veteran and examining his 
right shoulder was of the opinion that the Veteran's right 
shoulder disorder was not caused by or the result of his service-
connected right knee disability.  Of record also is a medical 
statement by the Veteran's private physician, Dr. LSK.  It was 
reported that the Veteran's knees and back gave out causing the 
Veteran to fall, landing on his right shoulder and subsequent 
testing was compatible with a right rotator cuff tear.  It 
appears that the physician is merely reporting the history that 
the Veteran recited, since there was no indication that the 
doctor was present and it was not specifically stated that 
additional right shoulder disability resulted from the fall.  The 
Court has held that bare transcription of lay history unenhanced 
by any additional medical comment by the examiner, is not 
competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 
406 (1995).  However, even if this is considered an opinion, it 
is of little probative value since it relies on the Veteran's 
description of the injury.  As will be discussed, the Veteran is 
not a consistent or reliable historian.  See Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 548 (1993) (Medical opinions have no 
probative value when they are based on an inaccurate factual 
predicate, such as the veteran's self- reported and inaccurate 
history.)  

When assessing the probative value of a medical opinion, the 
access to claims folder and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered probative 
if it is definitive and supported by detailed rationale.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has 
held that claims file review, as it pertains to obtaining an 
overview of a claimant's medical history, is not a requirement 
for private medical opinions.  A medical opinion that contains 
only data and conclusions is not entitled to any weight.  
Further, a review of the claims file cannot compensate for lack 
of the reasoned analysis required in a medical opinion, which is 
where most of the probative value of a medical opinion comes 
from. "It is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the claims 
file was reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

Consequently, the Board accords greater probative weight to the 
July 2008 VA opinion, which found that the Veteran's right 
shoulder disorder was not the result of his service-connected 
disability of right knee instability.  The VA examiner reviewed 
the claims folder and included a synopsis of the Veteran's 
medical history.  An examination was performed including range of 
motion testing.  The examiner found that it was not likely that 
any right shoulder disability was due to the service-connected 
right knee or back disability.  The VA opinion is factually 
accurate, fully articulated, and contains sound reasoning; it is 
afforded significant probative value.

Lay evidence concerning service-connected knee or low back 
symptoms causing a fall that injured the right shoulder, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  However, the Board finds that the 
reported history of the injury to the right shoulder is 
inconsistent with the remaining evidence of record, including 
some of the Veteran's own statements.  The Veteran described 
falling on his back when his right knee and back gave way to the 
July 2008 examiner, but described falling on his right shoulder 
to Dr. LSK.  Outpatient clinic entries in 2007 and 2008 reflect a 
history of right shoulder problems for some time prior to the 
claimed injury in late 2007 and do not mention re-injury or 
exacerbation of right shoulder disability from a recent injury.  
If the Veteran had experienced a serious injury to the right 
shoulder in late 2007, it seems likely that this fact would have 
been reported when the Veteran was receiving treatment for his 
shoulder.  Instead, the February 2008 report notes a 1 year 
history of right shoulder pain with no previous trauma.  The 
Veteran's claim that his service-connected right knee and back 
disability caused his right shoulder injury/disability is not 
credible.  

The Board is charged with weighing the positive and negative 
evidence, resolving doubt in the Veteran's favor when the 
evidence is in equipoise.  Considering the overall evidence, the 
medical opinions and the lay evidence presented by the Veteran, 
the Board finds that the negative evidence is more persuasive and 
of greater probative value here.

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran's right shoulder disability is 
proximately due to his service-connected disability of right knee 
instability.  Thus, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt rule is not applicable.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert 
v. Derwinski, 1 Vet. App. 49, 56 (1990).

III.  Restoration of the 10 Percent Evaluation for Right Knee 
Instability

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in 
evaluation of a service-connected disability when warranted by 
the evidence, but only after following certain procedural 
guidelines.  The ROIC must issue a rating action proposing the 
reduction and setting forth all material facts and reasons for 
the reduction.  The Veteran must then be given 60 days to submit 
additional evidence and to request a predetermination hearing.  
Then a rating action will be taken to effectuate the reduction.  
38 C.F.R. § 3.105(e).  The effective date of the reduction will 
be the last day of the month in which a 60 day period from the 
date of notice to the Veteran of the final action expires.  38 
C.F.R. § 3.105(e), (i)(2)(i).

In this case, the requirements under 38 C.F.R. § 3.105(e) for 
reduction of the schedular disability rating from 10 to zero 
percent for right knee instability, were properly carried out by 
the ROIC.  In August 2008, the ROIC notified the Veteran of a 
proposed rating reduction (issued in an August 2008 rating 
decision), and the ROIC instructed the Veteran to submit within 
60 days any additional evidence to show that his evaluation 
should not be reduced.  The ROIC took final action to reduce the 
disability rating in a November 2008 rating decision, in which 
the rating was reduced from 10 to zero percent, effective 
February 1, 2009.  The ROIC informed the Veteran of this decision 
by letter dated November 17, 2008.  Thus the ROIC properly 
carried out the procedural requirements under 38 C.F.R. § 
3.105(e) for reduction of the schedular disability rating from 10 
to zero percent for right knee instability.  The Veteran does not 
contend otherwise.

Specific requirements must be met in order for VA to reduce 
certain ratings assigned for service-connected disabilities.  See 
38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 
277 (1992).  The requirements for reduction of ratings in effect 
for five years or more are set forth at 38 C.F.R. § 3.344(a) and 
(b), which prescribe that only evidence of sustained material 
improvement under the ordinary conditions of life, as shown by 
full and complete examinations, can justify a reduction; these 
provisions prohibit a reduction on the basis of a single 
examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  
The Veteran's evaluation for right knee instability has been in 
effect since July 26, 2004.  It was reduced to zero percent 
effective from February 1, 2009, which is less than five years.  

However, for other disabilities that are likely to improve, that 
is, disabilities for which a rating has been in effect for less 
than five years, as in this case, re-examinations disclosing 
improvement in disabilities will warrant a rating reduction.  38 
C.F.R. § 3.344(c). Specifically, it is necessary to ascertain, 
based upon a review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
disability and whether examination reports reflecting change are 
based upon thorough examinations.  In addition, it must be 
determined that an improvement in a disability has actually 
occurred and that such improvement actually reflects an 
improvement in the Veteran's ability to function under the 
ordinary conditions of life and work.  See Brown, 5 Vet. App. at 
420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 
3.344(c).

In determining whether a reduction was proper, the Board must 
focus upon evidence available to the ROIC at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating whether 
the condition had actually improved.  Cf. Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 281-282 (1992).  However, post-
reduction evidence may not be used to justify an improper 
reduction.
 
The ROIC considered the following criteria under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 when considering whether a 
reduction was warranted.  Diagnostic Code 5257 provides 
compensation for disability due to subluxation or instability of 
the knee.  Slight recurrent subluxation or lateral instability is 
rated at 10 percent disabling.  Moderate subluxation or lateral 
instability is rated at 20 percent disabling and severe 
subluxation or lateral instability is rated at 30 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The critical evidence considered by the ROIC in granting a 10 
percent disability evaluation is contained in the report of a 
September 2004 VA examination.  The report of that examination 
reveals complaints of achy pain in the right knee area.  It also 
shows the Veteran had difficulties with activities, such as, 
bending, pushing, turning, and twisting.  The report also shows 
that the Veteran reported he had intermittent instability of the 
knee.  At that time he used a walker to stabilize his gait and he 
used an elastic brace around his knee.  He could walk about a 
block at a stretch with difficulty.  It was noted that he was 
still gainfully employed working on a forklift.  On examination 
he was ambulating with a walker.  Range of motion of the right 
knee was from maximum extension from zero degrees to maximum 
flexion of 95 degrees with mildly positive draw sign.  Following 
the examination the diagnostic impression was trauma to the right 
kneecap as well as trochlear injury with range of motion as 
described, with evidence of moderate instability, with clear 
reduction in endurance and mild drawer sign.  X-rays of the right 
knee showed degeneration joint disease secondary to the trauma 
that occurred in the service.  The examiner commented that the 
Veteran is prone for progression and that it was not possible to 
predict the long-term disability at that point.

The report of a July 2008 VA examination shows that the Veteran 
reported a worsening of his right knee instability associated 
with chondromalacia and trochlear injury of the right knee with 
degenerative joint disease.  The Veteran reported use of a cane 
but did not present with a cane at the time of the examination.  
He denied the use of wheelchairs or crutches.  He presented with 
a mild to moderate slow antalgic gait utilizing a right knee 
brace and a walker.  It was noted that in regards to the 
Veteran's occupation as an equipment operator, and to activities 
of daily living, he has difficulty in prolonged standing and 
walking for more than half-hour, walking up and down steps, 
climbing and squatting due to right knee pain.  On examination 
the right knee had flexion-extension from zero to 100 degrees.  
There was evidence of mild to moderate pain with flexion-
extension 90 to 100 degrees.  With repetitive use times three, 
the range of motion was not additionally limited by pain, 
fatigue, weakness or lack of endurance.  The Veteran denied any 
flare-ups in regards to his right knee disability.  There was no 
instability noted of the right knee at the time of the 
examination.  Drawer sign and McMurray's sign were negative.  
There was no swelling noted.  There was mild to moderate 
tenderness noted on palpation along the anterior aspect with 
crepitus on palpation but no instability of the right knee was 
noted.  Following examination of the right knee, the diagnosis 
was right knee strain with a history of arthritis of the right 
knee mildly to moderately active at the time of the examination 
with range of motion abnormality.

Following the July 2008 VA examination, in an August 2008 rating 
decision the ROIC proposed to reduce the disability rating from 
10 to zero percent.  The report of the July 2008 VA examination 
contains the main evidence used to support the ROIC's August 2008 
rating decision to reduce the disability evaluation.  In that 
rating decision the RO proposed to reduce the disability rating 
from 10 to zero percent, an evaluation that was effectuated in 
the November 2008 rating decision. 

VAMC records include rheumatology clinic notes dated in 2008 and 
2009 showing that the Veteran was having continued symptoms in 
the right knee with some pain described as located under the 
kneecap and aching in character as well as a "burning 
sensation" in the right lower leg.  He attributed the burning 
pain as being due to varicose veins.  The Veteran had interim 
visits at VAMC rheumatology clinic where he received Synvisc 
injections in both knees.  A private statement from the Veteran 
private physician, Dr. LSK, notes the Veteran has right knee 
pain, swelling, decreased range of motion and giving out of the 
knee.

The report of a December 2009 VA examination shows that the 
examiner reviewed the claims folder, obtained a history from the 
Veteran and examined the Veteran's right knee.  The Veteran 
stated that despite the medical treatment for his right knee 
disability it has gotten progressively worse over the years.  At 
the time of the examination he was complaining of pain in the 
right knee at rest.  He described the pain as constant and full 
in nature.  He denied any weakness, stiffness or fatigability of 
the right knee.  He reported that the right knee gives out two 
times per week.  On examination the Veteran's right knee joint 
was clinically stable.  The drawer sign and McMurray's sign were 
negative.  There was no swelling or tenderness in the right knee 
joint.  There was minimal laxity present in the right knee joint 
and there was mild crepitation on active and passive range of 
motion.  He also had a mild to moderate antalgic gait.  The 
Veteran was diagnosed with moderate chronic right knee strain.  
The right knee was clinically stable at the time of the 
examination.  

At his Board hearing the Veteran testified that his right knee 
will give-out about twice a week and will sometimes lock-up.  He 
stated that the knee will sometime swell.  He stated that it 
hurts all the time and he was given a knee brace and a walker by 
VA.  Hearing Transcript (Tr.), p. 4.  

The Board finds that the evidence as reflected above supports a 
restoration of the 10 percent evaluation for right knee 
instability.  In order to reduce a disability rating, the 
evidence must show actual change or improvement in the severity 
of the disability.  In this case, the record does show some 
improvement in right knee symptomatology.  For example, the July 
2008 examination report shows no instability of the right knee at 
that time, but at the same time there was no improvement in the 
functional aspect of the Veteran's right knee disability.  In the 
May 2004 examination report, on which the ROIC based the 
assignment of the 10 percent evaluation for right knee 
instability, the Veteran had intermittent instability, he used a 
walker to stabilize his gait, he could walk only a block at a 
stretch with difficulty, and he used an elastic brace around his 
knee.  He was still gainfully employed working on a forklift at 
that time.  The VA examination in July 2008, on which the ROIC 
based the reduction of the evaluation to zero percent disabling 
for right knee instability, shows the Veteran had a mild to 
moderate slow antalgic gait, he used a right knee brace and a 
walker.  With regard to functional impairment as it relates to 
the Veteran's occupation as an equipment operator and also to 
activities of daily living, it was noted that he has difficulty 
in prolonged standing and walking for more than a half-hour, 
walking up and down steps, climbing and squatting due to right 
knee pain.  Thus, when comparing the May 2004 and July 2008 VA 
examination reports, it does not appear that substantial, 
sustained improvement in the Veteran's disability of right knee 
instability actually occurred.

Moreover, post-reduction medical evidence reveals the Veteran had 
swelling and decreased range of motion as well as giving-out of 
the right knee on examination by his private physician in 
September 2009.  Additionally, there was laxity present in the 
right knee joint on examination by VA in December 2009.  See 
Dofflemyer, 2 Vet. App. at 281-282 (post-reduction medical 
evidence may be considered in the context of evaluating whether 
the condition had actually improved).  

In short, there is evidence showing that there was some 
improvement with regard to right knee instability, but there are 
other functional aspects that did not show actual improvement 
from the 2004 VA examination to the 2008 VA examination.  Under 
these circumstances, where the evidence is conflicting as to 
whether the Veteran's right knee instability has undergone actual 
improvement, the Board finds that the evidence of record at the 
time of the November 2008 rating decision did not support 
reduction of the evaluation assigned for right knee instability.

In sum, the evidence of record at the time of the November 2008 
rating decision did not demonstrate that the Veteran's right knee 
instability improved to the point of warranting a reduction.  
While exhibited symptomatology of instability and subluxation is 
no more than slight and the criteria for a rating in excess of 10 
percent are not met, restoration of the 10 percent evaluation is 
warranted.




ORDER

Service connection for a right shoulder disability as secondary 
to the service-connected disability of right knee instability is 
denied.

The 10 percent evaluation for right knee instability is restored, 
effective the date of the prior reduction, February 1, 2009.  The 
appeal is granted.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


